Citation Nr: 1449766	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for colon polyps.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to August 1961. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.

The Board initially denied the claim for service connection for colon polyps in an April 2011 decision that was later vacated.  The United States Court of Appeals for Veterans Claims (Court) by a March 2012 Order approved a Joint Motion for Remand (Joint Motion) vacating the April 2011 Board decision and remanding the case for actions consistent with the Joint Motion.  Upon return to the Board, the claim was remanded in August 2012 for further development. 

As explained in the August 2012 Remand, the Board acknowledges that in the Appellant's brief submitted in conjunction with the Veteran's appeal to the Court, the Veteran's authorized representative sought to expand the scope of the appealed claim for service connection for colon polyps to include upper gastrointestinal disorder, including particularly a disease of the duodenal bulb including based on supportive service records which she cited.  The representative argued, in effect, that the Veteran need not state his claim with specificity, noting recent case law permitting expansion of a case based on unreasonableness of holding a claimant to a medical standard of knowledge when presenting claims.  In the cited case, the Court held that a claim for PTSD, where the record reasonably indicates the presence of one or more other psychiatric disabilities, must also be considered as a claim for the other psychiatric disabilities.  The Court's rationale, in short, is that the Veteran cannot be held to a medical level of understanding of differences between various psychiatric disorders, so that his claim for the one also must be considered a claim for any other psychiatric disability as well.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).  As indicated in the August 2012 Remand, the Board does not find Clemons applicable to this case for purposes of expanding a claim for colon polyps to include an upper gastrointestinal disorder such as disorder of the duodenal bulb.  While it is true, as the representative points out, the Veteran submitted his original claim in September 2005 for "prostrate (sic) and colon," which, at least insofar as the claim lacked a level of specificity and perhaps a lack of knowledge of the spelling of "prostate," did suggest certain level of medical ignorance.  However, the claim was submitted in the context of recent medical procedures inclusive of a colonoscopy.  The RO addressed the claim in the appealed rating action as a claim for colon polyps and continued in this characterization in the SOC and SSOCs.  The Veteran and his authorized representative in a substantive appeal in September 2010 addressed the claim as one for colon polyps, without mention of any upper gastrointestinal disorder.  It was not until after the Board's denial of the claim for colon polyps in April 2011, when the appellant with his representative's assistance appealed the claim to the Court, that the representative initiated an effort to expand the claim to include a disorder of the duodenal bulb, citing Clemons.  The Joint Motion in March 2012 did not agree to or even address this sought-after expansion of the claim.

It appears clear to the Board that this is not a case of a lay misunderstanding of the nature of a medical condition on the part of the Veteran when the claim was first submitted or even in the course of development of the claim on appeal prior to the Board's adjudication in April 2011.  Rather, this is an effort to expand a claim under the guise of medical misunderstanding on the part of the Veteran.  In light of the colonoscopy in March 2008 and discovery of colon polyps which shortly preceded the submission of claim, the Veteran's voicing of arguments addressing colon polyps in the substantive appeal submitted in September 2010, and no argument addressing an upper gastrointestinal disorder prior to the submitted brief on appeal to the Court, the Board finds this not to be a case of the Veteran's lay misunderstanding of the nature of his claim warranting expansion of that claim to reflect the actual medical disorder at issue, and hence the Board finds Clemons inapplicable, with expansion of the claim to include a disorder of the duodenal bulb not warranted.  If the Veteran wishes to submit a new claim for a disorder of the duodenal bulb, he may do so at the RO level.  The Board is without jurisdiction to address a new claim in the first instance.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2001); see also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series of very specific, sequential, procedural steps that must be carried out by a claimant and the RO before a claimant may secure appellate review by the Board).

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  The documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Regarding treatment records located in Virtual VA, the Board acknowledges that there is one treatment record dated in May 2014 which appears to have not been reviewed in the May 2014 SSOC; however, the treatment record does not pertain to the Veteran's colon polyp disorder and thus is irrelevant to the current appeal.  The Veteran is not prejudiced by the Board moving forward with a decision at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's colon polyps did not manifest during service and are not otherwise shown to be causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for colon polyps have not been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in September 2009 was sent prior to the initial unfavorable rating decision, generally advised the Veteran of the evidence and information necessary to substantiate his service connection claim for colon polyps as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, service treatment records, service personnel records, VA and private treatment records, Social Security Administration records, as well the report from the June 2013 VA examination and the April 2014 VA opinion, have been obtained and considered.  

Neither the Veteran nor his representative have identified any additional, outstanding records pertinent to the claim herein decided that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist.

With respect to the June 2013 VA examination and April 2014 VA opinion discussed above, the Board finds that they are adequate reports upon which to rely in rendering a decision regarding the issue on appeal.  Specifically, the Board acknowledges the Veteran's contention through his authorized representative in a June 2014 brief to reserve the right to challenge the adequacy of the examination; however, notably, neither the Veteran nor his representative has challenged the adequacy to date.  The Board acknowledges that the June 2013 VA examiner was not a "specialist of diseases of the colon" as directed in the August 2012 Remand, however, Board finds that the June 2013 VA examination substantially complied with the Board's directive.  In this regard, the April 2014 VA opinion by a specialist of diseases of the colon confirmed that the June 2013 VA examiner's report was a correct assessment of the etiology of the Veteran's colon polyps.  Further, the Board notes that the June 2013 VA examiner reviewed the Veteran's symptoms, medical health problems, interviewed and examined the Veteran, and the examiner's ultimate opinions considered all of the pertinent evidence of record. 

Similarly, the April 2014 VA specialist who confirmed the June 2013 VA examiner's opinion, reviewed the entire file including all of the medical evidence of record and also rendered an opinion based on the examiner's medical training and clinical experience.  The Board has reviewed both opinions in question here and finds that they are more than adequate.  Moreover, both of the examiner's opinions offer clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Further, the Board finds that the August 2012 Remand directives have been met.  The Board directed that the Veteran be given an opportunity to submit evidence in support of his claim.  A letter was sent to the Veteran in this regard in December 2012 and the Veteran's representative responded in January 2013 indicating that he had nothing else to submit.  As discussed above, the remand directive with respect to the request for a VA opinion has also been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Here, the evidence of record reflects a diagnosis of colon polyps, documented, for example, in private medical reports dated in March 2008 and June 2009.  As such, the first element of a direct service-connection claim, a current diagnosis, has been satisfied.  

Next, the record also contains service treatment records regarding gastrointestinal disorders as follows.  An April 1961 service treatment record noted the Veteran's complaints of symptoms including primarily sharp epigastric and umbilical pain and diagnosed gastroenteritis.  Records dated in May 1961 and July 1961 contain reports regarding oral cholecystograms which demonstrated a deformed duodenal bulb consistent with peptic ulcer disease.  However, the Veteran's separation examination dated in August 1961 showed a normal abodomen/viscera and anus/rectum.  Although colon polyps were not diagnosed or treated in service, affording the Veteran the benefit of the doubt, the Board finds that the service treatment records satisfy the second element of a direct service-connection claim, an in-service event or injury.   

Colon polyps are not listed as a chronic disease under 38 C.F.R. § 3.309, thus service connection is not warranted on a presumptive basis or for continuity of symptomatology.  The Board acknowledges the Veteran's September 2014 statement, through his representative, that he is entitled to service connection based on continuity of symptomatology; however, even if service connection for a colon polyp disorder was permissible on the basis of continuity of symptomatology, such would not be warranted here.  In this regard, the Veteran's report of continuous symptomatology since service is not credible.  He has not specified which symptoms were continuous since service.  The evidence of record indicates the Veteran's reports of symptoms such as rectal bleeding as well as alternating attacks of constipation and diarrhea, all of which the Veteran is competent to report.  See   Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay persons are competent to report their observations as they come to them through their senses).  However, it is unclear which of those symptoms (or others) that the Veteran is now reporting to have occurred continuously since service.  The first documented complaints of rectal bleeding and testing for any colon symptoms occurred in March 1994, over 30 years following service.  At that time, the Veteran complained of experiencing rectal bleeding for two years, not 30 years.  Additionally, the Board acknowledges that in November 2002, he complained of alternating attacks of constipation and diarrhea; however, there is no indication that at the time of the November 2002 treatment, he complained of having these symptoms since service.  

Regarding direct service connection, having found that the first two elements of service connection are satisfied, the critical issue is whether the Veteran's currently manifested colon polyp disorder is related to service, including treatment for gastrointestinal disorders in service.  For the reasons explained below, the Board finds that the claim fails for lack of a nexus to service. 

The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson/Shedden element.

Despite the gap of over 40 years between the service and the initial finding of colon polyps in September 2002, the Board notes that the question is whether this condition is nevertheless at least as likely as not etiologically related to service or any incident therein, to specifically include the in-service incurrence of gastrointestinal problems in service.  38 C.F.R. § 3.303(d).  The record contains two, unfavorable medical opinions addressing this matter.  

In a June 2013 VA examination report, the VA examiner concluded that Veteran's colon polyp disorder was not caused by or a result of military service, including the incurrence of gastrointestinal disorders in service.  The examiner reviewed the Veteran's symptoms in service, medical history since service, and noted the length of time between service and the first diagnostic procedure of the colon, the March 1994 sigmoidoscopy.  The March 1994 sigmoidoscopy revealed hemorrhoids but no polyps in the descending colon.  The first polyps were not found until September 2002 when the Veteran underwent his initial colonoscopy.  At that time multiple polyps were removed.  Repeat colonoscopies in March 2003, July 2004, March 2008, and June 2009 all found, and removed, additional colon polyps.  


The June 2013 VA examiner noted that the Veteran's reported symptoms in service likely represented acute gastroenteritis versus exacerbation of peptic ulcer disease.  Ultimately, the examiner opined that it was less likely than not that the current polyp disorder was related to service.  The examiner explained that it was less likely than not that the polyps found in September 2002 were present during the Veteran's service because polyps do not frequently present at that age (early 20's) "unless they are associated with a genetic disorder such as familial adenomatous polyposis."  The examiner concluded that if the Veteran had inherited that condition, then "he would have most certainly had polyp findings by age 58 [in March 1994] at the time of his initial sigmoidoscopy and should have had more than two polyps by age 67 [in September 2002] at the time of his initial colonoscopy."  The examiner determined that the Veteran's current colon polyp condition is more representative of the natural element of benign polyps that has an increasing incidence with advancing age.  

Subsequently, in April 2014, a VA opinion was obtained from a specialist of diseases of the colon.  The specialist noted that the connection between the Veteran's gastroenteritis in service and his current polyp condition was not a "valid conclusion" because polyps occur in about 25 percent of all persons who are 50 years old and in many people, there are polyps which can be found on multiple occasions and removed, as was the history with the Veteran.  The April 2014 VA specialist opined that in this case, there was less than a 50 percent probability that the colon polyps developed in service or that service otherwise caused the polyps.  The VA specialist explained that there was no evidence of polyps being present during service.  Moreover, the specialist indicated that three colon specialists as well as medical literature, all agreed that polyps are a common problem and the majority of cases are not related to any colon disease process except in familial polyposis syndromes.  Finally, the April 2014 VA specialist spoke with the Veteran's treating physician who removed the Veteran's polyps and noted that the regular treating physician also agreed with the VA opinion regarding the etiology of the Veteran's polyps.  

The June 2013 and April 2014 VA opinions are found to carry significant weight.  Both opinions were based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service, forward; and were supported by clinical evidence and facts pertaining to this specific case.  The June 2013 VA opinion was also based on the Veteran's own statements made to the examiner.  Additionally, the Board finds it significant that the April 2014 VA opinion was based on consultation with the Veteran's own treating physician as well as consults with three other gastrointestinal specialists.  

The Board acknowledges that the June 2013 VA examiner was an orthopedic chief resident and not a "specialist in treating diseases of the colon" as directed in the August 2012 Remand.  However, in affirming the opinion, the April 2014 VA gastrointestinal specialist noted that the June 2013 VA examiner "was correct in his summary and decision regarding the main question which needed to be answered."  Thus, based on the thorough rationale of the June 2013 VA examiner and his review of the Veteran's claims file, treatment records, consideration of the Veteran's statements, and the April 2014 VA specialist's confirmation that the June 2013 VA opinion was correct, the Board finds that the June 2013 VA examination substantially complied with the August 2012 Remand directives, despite the fact that the VA examiner was not a specialist of diseases of the colon.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  The Board affords the June 2013 and April 2014 VA opinions high probative value. 

After carefully reviewing this evidence, the Board finds no adequate basis to reject these competent medical opinions which are unfavorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, the file does not contain any competent medical evidence which rebuts the June 2013 and April 2014 VA opinions or otherwise diminishes their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

As for any direct assertions by the Veteran that there exists a medical relationship between his colon polyp disorder and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson, he is not competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); see also Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of a colon polyp disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hence, the lay assertions of medical nexus have no probative value.  

Further, the Board is in receipt of a letter of September 2014 in which he, via his lawyer, "reserves the right to argue concerning the adequacy of any examination and medical opinion relied upon to deny [his] claims, and regarding the credentials of any examiner whose opinion is relied upon by VA to decide [his] claims.  It was claimed that the Veteran was entitled to an adequate examination and medical opinion supported by clear conclusions and supporting data, as well as a reasoned medical explanation connection the two.  He claimed that the opinion was to be provided by a person qualified through education, training, or experience to offer medical diagnoses, statements or opinions.  The Veteran did not provide specific argument or examples to address the adequacy of the examination, opinion, or competence of the medical expert herein; these matters are addressed above.  

Overall, the evidence is not in relative equipoise, as there is evidence of normal abdomen/viscera and anus/rectum at separation from service in 1961, and a more than a 40-year gap between the Veteran's discharge from service and initial indications of colon polyps.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's colon polyps weighs against a finding of a relationship to service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, and such has been applied where appropriate with respect to the incurrence of an in-service incurrence, the preponderance of the evidence is against the claim as a nexus has not been shown between the current disorder and the in-service incurrence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

For all the foregoing reasons, the claim for service connection for colon polyps must be denied.  


ORDER

Service connection for colon polyps is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


